                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    IDS PROPERTY CASUALTY INSURANCE                     CASE NO. C18-1161-JCC
      COMPANY,
10                                                        MINUTE ORDER
11                            Plaintiff,
             v.
12
      DIMITRI IVANOV AND ANNA IVANOV,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to file a first
18
     amended complaint (Dkt. No. 13). Plaintiff seeks to amend its complaint to add new defendants:
19
     Autumn Snider as the representative of the Estate of Jacob Long, David Bui as the representative
20
     of the Estate of Anna Bui, and Doe Defendants to represent unknown individuals and/or estates
21
     who may come forward with claims against Defendants Dimitri Ivanov and Anna Ivanov. (Id.)
22
     Having thoroughly considered the stipulated motion, the Court GRANTS the motion and
23
     ORDERS that:
24
        1. Plaintiff has 10 business days to file the First Amended Complaint and serve it upon the
25
            new defendants;
26


     MINUTE ORDER
     C18-1161-JCC
     PAGE - 1
 1     2. The responsive pleadings of Defendants Dimitri Ivanov and Anna Ivanov will be due 30

 2        days after the First Amended Complaint is filed and served upon them;

 3     3. The responsive pleadings of the newly-added defendants shall be due in accordance with

 4        the Federal Rules of Civil Procedure and the Western District of Washington Local

 5        Rules; and

 6     4. The status conference currently set for November 13, 2018 is STRICKEN. A new status

 7        conference is hereby SET for Tuesday, January 15, 2019 at 9:00 A.M.

 8        DATED this 30th day of October 2018.
 9                                                     William M. McCool
                                                       Clerk of Court
10
                                                       s/Tomas Hernandez
11
                                                       Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1161-JCC
     PAGE - 2
